Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 1 of 17 - Page ID#: 1




                       UNITED STATES DISTRICT COURT
                                Eastern District of Kentucky
                                Southern Division at London

Lenore Threeths                                    )
      Plaintiff                                    )
                                                   )
v.                                                 )      Case No.        -cv-006-CRS
                                                   )
Equifax Information Services, LLC                  )
       Defendant                                   )
Serve:                                             )
       Corporation Service Company                 )
       421 West Main Street                        )
       Frankfort, KY 40601                         )
                                                   )
Experian Information Solutions, Inc.               )
       Defendant                                   )
Serve:                                             )
       CT Corporation System                       )
       306 West Main Street, Suite 512             )
       Frankfort, KY 40601                         )
                                                   )
Mariner Finance, LLC                               )
       Defendant                                   )
Serve:                                             )
       Corporation Service Company                 )
       421 West Main Street                        )
       Frankfort, KY 40601                         )
                                                   )

                COMPLAINT and DEMAND FOR JURY TRIAL

                                     INTRODUCTION

        1.      This is a complaint by Plaintiff Lenore Threeths for damages for the separate
violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”) by Defendants
Equifax Information Services, LLC, Defendant Experian Information Solutions, LLC, and
Defendant Mariner Finance, LLC.


                              JURISDICTION AND VENUE

       2.     This court has jurisdiction under 28 U.S.C. § 1331 and 15 U.S.C. § 1681p and venue
Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 2 of 17 - Page ID#: 2




is proper because Plaintiff lives and resides in Knox County, Kentucky and because all or most of
the relevant events as alleged below occurred in Knox County, Kentucky, which is located within
this District.
                                             PARTIES

       3.    Plaintiff Lenore Threeths (“Threeths”) is a natural person who resides in Knox
County, Kentucky and a “consumer” within the meaning of the FCRA as defined at 15 U.S.C. §
1681(c).

         4.    Defendant Equifax Information Services, LLC (“Equifax”) is a foreign limited
liability company with its principal place of business located at 1550 Peachtree Street NW, Atlanta,
GA 30309 registered to do business with Kentucky Secretary of State. Equifax is a “consumer
reporting agency” within the meaning of the FCRA.

        5.    Defendant Experian Information Solutions, Inc. (“Experian”) is a foreign
corporation whose principal place of business is located at 475 Anton Boulevard, Costa Mesa, CA
92626 registered to do business with Kentucky Secretary of State. Experian is a “consumer
reporting agency” within the meaning of the FCRA.

       6.       Defendant Mariner Finance, LLC (“Mariner Finance”) is a foreign limited liability
company that has registered with the Kentucky Secretary of State. Mariner’s principal place of
business is located at 8211 Town Center Drive, Nottingham, MD 21236. Mariner is a furnisher of
information within the meaning of the FCRA.

                                      RELEVANT FACTS

      7.      Defendant Mariner Finance is a consumer lender to Kentucky consumers that
makes small dollar loans or acquires such loans, made by others, to financially distressed
consumers at high interest rates.

      8.     On November 20, 2017, Plaintiff Threeths entered into a personal loan with
Regency Finance Company (“Regency”) (the “Regency Note”). A true and accurate copy of the
Regency Note is filed as “Exhibit A.”

       9.      The Regency Note is a precomputed finance charge loan that added an up-front
finance charge to the principal amount of the loan instead of interest in the amount of $1,200.51.

      10.     Ms. Threeths financed a principal amount of $1,732.59 under the Regency Note
making the loan total with principal plus the precomputed finance charge $2,933.10.

       11.     On March 1, 2019 Mariner Finance acquired Regency according to Regency’s

                                                -2-
Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 3 of 17 - Page ID#: 3




website (https://www.regencyfinance.com/ visited September 30, 2020), thereby making Mariner
Regency’s successor in interest to the Regency Note.

        12.    Mariner Finance filed suit against Ms. Threeths on November 12, 2019 in the Knox
District Court of Knox County, Kentucky under case number 19-C-00835 in an attempt to collect
the Regency Note from Ms. Threeths (the “State Collection Lawsuit”). A true and accurate copy
of the complaint in the State Collection Lawsuit (the “Collection Complaint”) is filed as Exhibit
“B” and states in relevant part:




       13.      On February 29, 2020, Mariner Finance moved for default judgment against Ms.
Threeths in the State Collection Lawsuit (the “Motion for Default”). A copy of the Motion for
Default is filed as “Exhibit C” and states in relevant part:




                                               -3-
Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 4 of 17 - Page ID#: 4




       14.    On March 3, 2020, the Knox District Court granted the Motion for Default and
entered a default judgment against Ms. Threeths in the State Collection Lawsuit (the “Default
Judgment”). A copy of the Default Judgment is filed as “Exhibit D” and states in relevant part:




       15.     On July 8, 2020, counsel for Ms. Threeths filed a motion in the State Collection
Lawsuit to alter, amend or vacate the Default Judgment under Ky. R. Civ. P. 55.02 and 60.02 on
two grounds:

       (a) the Regency Note by its objective terms did not provide any right to Mariner to impose
       or collect contract interest at any rate;

       (b) even if contract interest was available under the Regency Note, the Default Judgment
       awarded Mariner interest at the rate of 37.54% per annum which exceeds the statutory
       maximum allowed under KRS 286.4-530(1) of 36% per annum, which rendered the
       contract void as a matter of law.

        16.     After hearing arguments of counsel, the Knox District Court granted Ms. Threeths’
motion in the State Collection Lawsuit, vacated the Default Judgment, and dismissed Mariner
Finance’s Collection Complaint with prejudice on grounds that the underlying Regency Note was
void. A true and accurate copy of the August 20, 2020 Order is filed as Exhibit “E” and provides
in relevant part:




                                               -4-
Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 5 of 17 - Page ID#: 5




        17.    Regency and Mariner Finance have filed numerous lawsuits against Kentucky
consumers numbering in the hundreds, and possibly thousands, to attempt to collect and actually
collect debts on defaulted precomputed finance charge loans like that of Regency Note governed
by KRS 286.4-530 et seq. which loans have no terms giving Regency and/or Mariner Finance the
right to convert such loans to interest bearing loans and therefore do not give Regency or Mariner
Finance the right to charge, accrue and collect contract interest, causing damages to such
consumers.

        18.    Recently, a District Judge in the case of Mariner Finance, LLC v. Hollingsworth,
19-C-01230 (Order entered August 13, 2020, Hopkins Dist. Ct.) dismissed a similar case brought
by Mariner Finance, LLC based its finding of Mariner’s engaging in an intentional or grossly
negligent pattern and practice of making misrepresentations to the Court in the bringing of lawsuit
to collect defaulted loans such as the Regency Note (the “Hollingsworth Order”). A true and
accurate copy of the Hollingsworth Order is filed as Exhibit “F” and states in relevant part:




                                                -5-
Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 6 of 17 - Page ID#: 6




        19.     The collection of loan debts owed by Kentucky consumers like the Regency Note
is a core part of Mariner Finance’s business model and regular business practice which acts and
conduct to collect such loans.

       20.     Mariner Finance and Regency routinely use the Kentucky Court System as a
heavily subsidized loan enforcement and collection mechanism. Mariner Finance files hundreds if
not thousands of collection actions in the Commonwealth every year.

        21.    A quick search on KY CourtNet reveals 1,650 cases in which Mariner Finance is a
party and 707 cases in which Regency is a party in the five (5) most populous Kentucky counties—
Jefferson, Fayette, Kenton, Boone, and Warren. Almost all of these cases are collection action
filed by Mariner Finance and Regency in attempt to collect defaulted loans from Kentucky
consumers. The overwhelming majority of these cases end in a default judgment.

       22.    A recent report by the Pew Charitable Trust explains the problem thusly:

              The business of state civil courts has changed over the past three
              decades. In 1990, a typical civil court docket featured cases with two
              opposing sides, each with an attorney, most frequently regarding
              commercial matters and disputes over contracts, injuries, and other
              harms. The lawyers presented their cases, and the judge, acting as
              the neutral arbiter, rendered a decision based on those legal and
              factual arguments.

              Thirty years later, that docket is dominated not by cases involving
                                               -6-
Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 7 of 17 - Page ID#: 7




            adversaries seeking redress for an injury or business dispute, but
            rather by cases in which a company represented by an attorney sues
            an individual, usually without the benefit of legal counsel, for
            money owed. The most common type of such business-to-consumer
            lawsuits is debt claims, also called consumer debt and debt
            collection lawsuits. In the typical debt claim case, a business—often
            a company that buys delinquent debt from the original creditor—
            sues an individual to collect on a debt. The amount of these claims
            is almost always less than $10,000 and frequently under $5,000, and
            typically involves unpaid medical bills, credit card balances, auto
            loans, student debt, and other types of consumer credit, excluding
            housing (mortgage or rent).

                               *       *       *       *       *

            To help state leaders respond to the changing realities in civil courts,
            The Pew Charitable Trusts sought to determine what local, state, and
            national data exist on debt collection cases and what insights those
            data could provide. The researchers supplemented that analysis with
            a review of debt claims research and interviews with consumer
            experts, creditors, lenders, attorneys, and court officials.

            The key findings are:

                  Fewer people are using the courts for civil cases. Civil
                   caseloads dropped more than 18 percent from 2009 to 2017.
                   Although no research to date has identified the factors that
                   led to this decline, previous Pew research shows lack of civil
                   legal problems is not one of them: In 2018 alone, more than
                   half of all U.S. households experienced one or more legal
                   issues that could have gone to court, including 1 in 8 with a
                   legal problem related to debt.

                  Debt claims grew to dominate state civil court dockets in
                   recent decades. From 1993 to 2013, the number of debt
                   collection suits more than doubled nationwide, from less
                   than 1.7 million to about 4 million, and consumed a
                   growing share of civil dockets, rising from an estimated
                   1 in 9 civil cases to 1 in 4….

                  People sued for debts rarely have legal representation,
                   but those who do tend to have better outcomes. Research on
                   debt collection lawsuits from 2010 to 2019 has shown that
                   less than 10 percent of defendants have counsel, compared
                   with nearly all plaintiffs. According to studies in multiple
                   jurisdictions, consumers with legal representation in a debt

                                              -7-
Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 8 of 17 - Page ID#: 8




                       claim are more likely to win their case outright or reach a
                       mutually agreed settlement with the plaintiff.

                      Debt lawsuits frequently end in default judgment,
                       indicating that many people do not respond when sued
                       for a debt. Over the past decade in the jurisdictions for
                       which data are available, courts have resolved more than
                       70 percent of debt collection lawsuits with default
                       judgments for the plaintiff. Unlike most court rulings,
                       these judgments are issued…by default and without
                       consideration of the facts of the complaint—and instead are
                       issued in cases where the defendant does not show up to
                       court or respond to the suit. The prevalence of these
                       judgments indicates that millions of consumers do not
                       participate in debt claims against them.

                      Default judgments exact heavy tolls on consumers.
                       Courts routinely order consumers to pay accrued interest as
                       well as court fees, which together can exceed the original
                       amount owed. Other harmful consequences can include
                       garnishment of wages or bank accounts, seizure of personal
                       property, and even incarceration.

        (bolding and underlining added) 1

       23.    In July 2020, Ms. Threeths reviewed her consumer credit reports from the three
major consumer reporting agencies (“CRA’s”) being Defendant Equifax, Defendant Experian, and
Trans Union, LLC (“Trans Union”).

      24.    Ms. Threeths discovered credit information Mariner Finance was furnishing to the
CRA’s in connection with the Mariner Loan (the “Mariner Tradeline”).

       25.    Ms. Threeths was upset and alarmed by the credit information being reported in the
Mariner Tradeline in that Mariner Finance was continuing to report that the Regency Note was a
past-due charged-off account with a current balance due of $2,390 as of October 2020.

       26.     On December 1, 2020, Ms. Threeths sent dispute letters to the CRA’s disputing the
information set forth in the Mariner Tradeline.

        27.    Ms. Threeths’ dispute letters to Equifax and Experian both stated:


1.
     https://www.pewtrusts.org/en/research-and-analysis/reports/2020/05/how-debt-collectors-
     are-transforming-the-business-of-state-courts (visited June 28, 2020).

                                               -8-
Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 9 of 17 - Page ID#: 9



       You are reporting false and inaccurate credit information about me. I dispute the following
and ask that you correct the information on my credit report:

        Mariner Finance, LLC, 8211 Town Center Drive, Nottingham, MD 21236
        Alleged Amount due as of October 31, 2020: $2,390

         The above Mariner Finance, LLC (“Mariner”) tradeline is being reported falsely and
incorrectly. On August 26, 2019, Mariner sued me in Knox District Court, Case No. 19-C-00835, to
collect the above-referenced account. On March 29, 2020, the Knox District Court entered default
judgment against me. The default judgment provided in pertinent part:




        After the default judgment was entered, I moved to vacate the default judgment on grounds
that the underlying loan did not provide for a contract rate of interest and, consequently, the interest
of 37.54% per annum was usurious and unlawful under Kentucky law.

        On August 20, 2020, the Knox District Court granted the motion and entered an order
finding that the underlying Mariner loan was void because it violated Kentucky law. The Court also
vacated Mariner’s lawsuit with prejudice:




                                                  -9-
Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 10 of 17 - Page ID#: 10




          Consequently, there is no loan or agreement between Mariner and me on which it has any
 basis to report a balance due. The loan is void. Mariner’s lawsuit to collect the loan from me was
 dismissed WITH PREJUDICE. This was a ruling on the merits. The above credit information that I
 still owe Mariner $2,390 is false and inaccurate.

        I have included copies of all entered court documents that support my dispute, including a
 copy of the complaint and note in the underlying collection case and the Amended Judgment for
 purposes of verification and substantiation of my claims.


                                                -10-
Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 11 of 17 - Page ID#: 11



          Please investigate and correct my credit report accordingly. As part of your investigation(s),
 forward a copy of this letter, together with all enclosures, if any, to the sources of the information
 listed above. After your investigation, please send me a free and corrected credit report so that I may
 review it. Please contact me using the contact information at the top of this letter if you need more
 information.

        Please note that my attorney helped me to write this letter.

                                                Sincerely,


                                                Lenore Threeths
                                                Lenore Threeths

        28.     Receipt of Ms. Threeths’ December 1, 2020 dispute letters triggered each CRA’s
 affirmative duty under 15 U.S.C. § 1681i(a)(2) to send Mariner prompt notice of Ms. Threeths’
 dispute within five (5) business days of receiving the disputes.

       29.     The CRA’s complied with their statutory requirements and sent timely notice of
 Ms. Threeths’ disputes to Mariner Finance.

        30.     Mariner Finance failed to conduct a reasonable investigation of Ms. Threeths’
 disputes. After investigating Ms. Threeths’ disputes, Mariner Finance continued to falsely and
 inaccurately report the Mariner Finance Tradeline as an ongoing collection account with a positive
 past due balance in direct contravention of the Knox District Court’s Order vacating the Default
 Judgment on grounds that the underlying contract was void and dismissing Mariner Finance’s
 State Collection Lawsuit against Ms. Threeths with prejudice.

         31.    Equifax and Experian each failed to conduct a reasonable investigation of Ms.
 Threeths’ disputes. Despite having all the documentary evidence necessary to establish that the
 Knox District Court ruled that the Regency Note was void and dismissing Mariner Finance’s
 complaint against Ms. Threeths with prejudice, both Equifax and Experian continued to report the
 false and inaccurate credit information furnished by Mariner.

        32.    On December 16, 2020, Experian sent Ms. Threeths the results of its reinvestigation
 of Ms. Threeths’ dispute in which Experian falsely confirmed that the information furnished by
 Mariner was accurate:




                                                  -11-
Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 12 of 17 - Page ID#: 12




        33.     On December 15, 2020, Equifax sent Ms. Threeths the results of its reinvestigation
 of Ms. Threeths’ dispute which investigative response of Equifax falsely confirmed that the
 information furnished by Mariner Financewas accurate:




        34.    The post-dispute Mariner Finance Tradeline published by Equifax and Experian is

                                               -12-
Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 13 of 17 - Page ID#: 13




 false and inaccurate since the Knox District Court’s Order found that the Regency Note was void
 and dismissed Mariner’s claims against Ms. Threeths with prejudice. Nevertheless, both Equifax
 and Experian falsely and inaccurately reported that the balance due on the Regency Note as
 reported in the Mariner Finance Tradeline was $2,437 to its users and subscribers.

         35.     Mariner Finance violated the FCRA by failing to conduct a reasonable investigation
 of Ms. Threeths’ disputes. After investigating Ms. Threeths’ disputes, Mariner Finance continued
 to falsely report that the Mariner Tradeline according to the terms of the Default Judgment despite
 the Knox District Court’s Order vacating the Default Judgment and dismissing Mariner Finance’s
 claims against Ms. Threeths with prejudice.

          36.    Equifax and Experian each violated the FCRA by failing to conduct a reasonable
 investigation of Ms. Threeths’ disputes and giving meaningful consideration of the documents
 submitted by Ms. Threeths in connection with her disputes of the Mariner Finance Tradeline. The
 post-dispute reports by Equifax and Experian that each CRA published to its users and subscribes
 included false and inaccurate credit information about the Mariner Finance Tradeline, i.e. Equifax
 and Experian each reported the Mariner Finance Tradeline with a current balance due of $2,437.
 Based on the documents submitted by Ms. Threeths and Mariner Finance’s demonstrated history
 of failing to conduct meaningful investigations of consumer disputes, neither Equifax nor Experian
 should have or could have verified the credit information furnished by Mariner Finance as accurate
 with any reasonable certainty.

        37.     As a result of the inaccurate credit information concerning the Mariner Finance
 Tradeline that the CRA’s published to its users and subscribers, Ms. Threeths was denied credit,
 had to pay more for credit, and experienced a decrease in her credit score, and financial losses in
 out-of-pocket expenses and lost time.

                                     CLAIMS FOR RELIEF

 I.     Claims against Mariner Finance, LLC

        38.     The above-described acts and omissions of Defendant Mariner Finance violate the
 FCRA under 15 U.S.C. § 1681s-2(b) when, after being informed by the CRA’s that Ms. Threeths
 disputed the accuracy of the information it was providing concerning Ms. Threeths and the Mariner
 Finance Tradeline, Mariner Finance willfully failed to conduct a proper investigation of Ms.
 Threeths’ dispute filed with the CRA’s that Mariner Finance was furnishing false negative credit
 information about Ms. Threeths and the Mariner Finance Tradeline.

       39.    Mariner Finance willfully failed to review all relevant information provided by the
 CRA’s to Mariner in conducting its investigation, as required by 15 U.S.C. §1681s-2(b)(B).


                                                -13-
Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 14 of 17 - Page ID#: 14




        40.     Mariner Finance willfully failed to direct the CRA’s to delete inaccurate
 information about Ms. Threeths pertaining to the Mariner Finance Tradeline as required by 15
 U.S.C. §1681s-2(b)(C) by Mariner Finance continuing to falsely report the Mariner Finance
 Tradeline as a charged-off account with a positive balance due.

        41.     As a result of Mariner Finance’s failure to conduct a reasonable investigation of
 Ms. Threeths’s dispute, Ms. Threeths suffered actual damages in the form of a lowered credit score
 and denial of credit. She also suffered frustration, irritation, and emotional upset and distress.

         42.    Ms. Threeths has a private right of action to assert claims against Mariner Finance
 arising under 15 U.S.C. §1681s-2(b).

          43.    Mariner Finance is liable to Ms. Threeths for the actual damages she has sustained
 by reason of its willful violations of the FCRA, in an amount to be determined by the trier of fact,
 or up to $1,000.00 in statutory damages whichever is greater, together with an award of punitive
 damages in an amount to be determined by the trier of fact, as well as her reasonable attorney’s
 fees, all pursuant to 15 U.S.C. §1681n.

        44.     In the alternative, Mariner Finance’s conduct, actions and inactions were negligent
 or grossly negligent, rendering Mariner Finance is liable under 15 U.S.C. § 1681o for her actual
 damages, attorney’s fees and costs.

 II.    Claims Against Equifax Information Services, LLC

       45.    The foregoing actions and omissions of Defendant Equifax Information Services,
 LLC (“Equifax”) constitute violations of the FCRA.

         46.    Equifax violated 15 U.S.C. § 1681i(a) by failing or refusing to conduct a reasonable
 investigation of Ms. Threeths’ dispute concerning the accuracy of the credit information contained
 in the Mariner Finance Tradeline by Equifax failing to consider or review the documents that Ms.
 Threeths submitted with her dispute that establish that Mariner Finance has no right to recover any
 amount from Ms. Threeths under the Regency Note. Nevertheless, after investigating Ms.
 Threeths’s dispute, Equifax continued to falsely report the Mariner Finance Tradeline as a charged-
 off account with a positive balance due.

         47.     Several lawsuits have been filed against Equifax that involve false and inaccurate
 credit information furnished by Mariner Finance and based on these other lawsuits, Equifax should
 not be able to rely on Mariner Finance as a reliable source of credit information.

        48.    A reasonable investigation of Ms. Threeths’s disputes when coupled with the filed
 and entered court documents included with her dispute should have led Equifax to determine that

                                                -14-
Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 15 of 17 - Page ID#: 15




 it could not verify the credit information furnished by Mariner Finance with any confidence that
 the information was correct. 15 U.S.C. § 1681i(a)(4) expressly required Equifax to consider the
 information furnished by Ms. Threeths with her dispute. And 15 U.S.C. § 1681i(a)(5) expressly
 required Equifax to delete the Mariner Finance Tradeline if it could not verify its accuracy:

                 If, after any reinvestigation under paragraph (1) of any information
                 disputed by a consumer, an item of the information is found to be
                 inaccurate or incomplete or cannot be verified, the consumer
                 reporting agency shall—

                         (i) promptly delete that item of information from the file of
                         the consumer, or modify that item of information, as
                         appropriate, based on the results of the reinvestigation; and

                         (ii) promptly notify the furnisher of that information that the
                         information has been modified or deleted from the file of the
                         consumer.

        49.     Equifax also violated the FCRA by failing to send Ms. Threeths notice of the results
 of investigation of her dispute concerning the Mariner Finance Tradeline.

        50.     Equifax’s violations of the FCRA caused Ms. Threeths (i) to be denied credit and
 pay more for credit; (ii) to suffer frustration, anxiety, and emotional distress; and (iii) to incur out-
 of-pocket expenses.

       51.     Equifax’s conduct, actions and inactions were willful rendering Equifax liable
 under 15 U.S.C. § 1681n for Plaitiff Threeths actual damages, statutory damages, punitive
 damages, attorney’s fees and costs.

        52.      Alternatively, Equifax’s conduct, actions and inactions were grossly negligent or
 negligent rendering Equifax liable under 15 U.S.C. § 1681o for Plaintiff Threeths actual damages,
 attorney’s fees and costs.

 III.    Claims against Experian Information Solutions, Inc.

         53.    The foregoing actions and omissions of Defendant Experian constitute violations
 of the FCRA under 15 U.S.C. § 1681i(a)(1) by failing or refusing to conduct a reasonable
 investigation of Ms. Threeths’ dispute concerning the accuracy of the credit information contained
 in the Mariner Finance Tradeline in that Experian failed to consider or review the documents that
 Ms. Threeths submitted with her dispute that establish that Mariner Finance has no right to recover
 any amount from Ms. Threeths under the Regency Note. Nevertheless, after investigating Ms.
 Threeths’s dispute, Experian continued to falsely report the Mariner Finance Tradeline as a


                                                   -15-
Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 16 of 17 - Page ID#: 16




 charged-off account with a positive balance due.

         54.    Several lawsuits have been filed against Experian that involve false and inaccurate
 credit information furnished by Mariner Finance and therefore based on these other lawsuits,
 Experian should not be able to rely on Mariner as a reliable source of credit information.

         55.    A reasonable investigation of Ms. Threeths’s disputes, when coupled with the filed
 and entered court documents included with her dispute, should have led Experian to determine that
 it could not verify the credit information furnished by Mariner Finance with any confidence that
 the information was correct. 15 U.S.C. § 1681i(a)(4) expressly required Experian to consider the
 information furnished by Ms. Threeths with her dispute. And 15 U.S.C. § 1681i(a)(5) expressly
 required Experian to delete the Mariner Finance Tradeline if it could not verify its accuracy:

                 If, after any reinvestigation under paragraph (1) of any information
                 disputed by a consumer, an item of the information is found to be
                 inaccurate or incomplete or cannot be verified, the consumer
                 reporting agency shall—

                         (i) promptly delete that item of information from the file of
                         the consumer, or modify that item of information, as
                         appropriate, based on the results of the reinvestigation; and

                         (ii) promptly notify the furnisher of that information that the
                         information has been modified or deleted from the file of the
                         consumer.

        56.     Experian’s violations of the FCRA caused Ms. Threeths (i) to be denied credit and
 pay more for credit; (ii) to suffer frustration, anxiety, and emotional distress; and (iii) to incur out-
 of-pocket expenses.

        57.    Experian’s conduct, actions and inactions were willful rendering Experian liable
 under 15 U.S.C. § 1681n for Plaintiff Threeths actual damages, statutory damages, punitive
 damages, attorney’s fees and costs.

        58.    Alternative, Experian’s conduct, actions and inactions were grossly negligent or
 negligent, rendering Experian liable under 15 U.S.C. § 1681o for Plaintiff Threeths actual
 damages, attorney’s fees and costs.




                                                   -16-
Case: 6:21-cv-00016-REW-HAI Doc #: 1 Filed: 02/03/21 Page: 17 of 17 - Page ID#: 17




                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Lenore Threeths requests that the Court grant her the following
 relief:

           1.    Award Plaintiff the maximum statutory damages pursuant to 15 U.S.C. §1681n
                 against each Defendant for each Defendant’s willful violations of the FCRA;

           2.    Award Plaintiff her actual damages against each Defendant for each Defendant’s
                 violations of the FCRA;

           3.    Award Plaintiff punitive damages pursuant to 15 U.S.C. §1681n against each
                 Defendant for each Defendant’s willful violations of the FCRA;

           4.     Award Plaintiff her reasonable attorney’s fees and costs;

           5.     A trial by jury; and

           6.    Such other relief as may be just and proper.


                                          Submitted by:

                                          /s/ James R. McKenzie
                                          James R. McKenzie
                                          James R. McKenzie Attorney, PLLC
                                          115 S. Sherrin Avenue, Suite 5
                                          Louisville, KY 40207
                                          Tel: (502) 371-2179
                                          Fax: (502) 257-7309
                                          jmckenzie@jmckenzielaw.com

                                          James H. Lawson
                                          Lawson at Law, PLLC
                                          115 S. Sherrin Avenue, Suite 5
                                          Louisville, KY 40207
                                          Tel: (502) 473-6525
                                          Fax: (502) 473-6561
                                          james@kyconsumerlaw.com




                                                  -17-
